DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,617,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejection over U.S. Patent No. 10,617,681 is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 of the instant application claim a method for treating a clinical condition selected from the group consisting of dyskinesia associated with Parkinson’s Disease, hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer therapy side effects, epithelial wounds, herpes zoster infection, and opioid-induced pruritus, said method comprising administering a therapeutically effective amount of an 2B adrenoreceptor antagonist to a patient
in need of such a treatment, wherein said 2B adrenoreceptor antagonist is of the formula I:
    PNG
    media_image1.png
    61
    187
    media_image1.png
    Greyscale
 wherein R1 may be aryl such as phenyl, R2 is C1-6 alkylene, and Y may be -C(=O)-X1 wherein X1 is -NR4R5 and R4 and R5 is H or C1-10 alkyl.
	The closest related prior art is Archibald U.S. Patent No. 4,024,147 (of record)
	Archibald teaches compounds of formula 
    PNG
    media_image2.png
    86
    124
    media_image2.png
    Greyscale
wherein R is phenyl or substituted phenyl and A is an alkyl containing 2 or 3 carbon atoms, monosubstituted by a substituent selected from -CONXY wherein X and Y are selected from hydrogen and lower alkyl (column 1 lines 13-35).  Archibald teaches that the compounds disclosed therein generally exhibit central nervous system activity such as depressant or anticonvulsant activity and some compounds also have action on the cardiovascular system such as hypotensive activity and/or anti-inflammatory activity (abstract and column 3 lines 11-20).  
	However, Archibald does not teach that the compounds can be used to treat a clinical condition selected from the group consisting of dyskinesia associated with Parkinson’s Disease, hemorrhagic shock, nicotine withdrawal symptoms, gastrointestinal side effects of opioids, cancer therapy side effects, epithelial wounds, herpes zoster infection, and opioid-induced pruritus.  Furthermore, Archibald does not teach that the compounds act as 2B adrenoreceptor antagonists.
	Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM